Citation Nr: 0826587	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to specially adapted housing. 

Entitlement to special home adaptation. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to November 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran is service-connected for lumbosacral strain 
with arthritis, residuals of a left ankle sprain post 
operative with post traumatic degenerative change, 
fibromyalgia, hysterectomy and major depressive disorder.

2.  The veteran has been awarded a total disability rating 
based upon individual unemployability (TDIU) and she is 
receiving special monthly compensation for loss of use of a 
creative organ.

4.  The medical evidence of record demonstrates that the 
veteran cannot walk without the assistance of cane inside her 
home and a motorized scooter for activities outside of the 
home due to her service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have been met.  
38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2007)

2.  The criteria for entitlement to assistance in acquiring 
specially adapted housing have been met, thereby precluding a 
special home adaptation grant.  38 U.S.C.A. § 2101 (West 
2002); 38 C.F.R. § 3.809a (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit of entitlement to 
specially adapted housing sought on appeal and the Board is 
denying the issue of entitlement to a special home adaption 
as a matter of law.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Merits of the Claim for Specially Adapted Housing

The veteran filed a claim in April 2005 contending that she 
is entitled to specially adapted housing.  Specially adapted 
housing is available to a veteran who has a permanent and 
total service-connected disability due to: (1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 
3.809 (2006).  The phrase "preclude locomotion" is defined as 
the necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 
C.F.R. § 3.809(d).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaption grant.  In order to be entitled to 
special home adaption, the veteran must not be entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 nor have 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. §2101(a).  A veteran may be 
entitled to special home adaption if the evidence shows 
service-connected vision of 5/200 or less in both eyes; or 
the loss, or permanent loss of use of both hands.  38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 U.S.C.A. § 2102. 
 
The veteran is service-connected for lumbosacral strain with 
arthritis, rated as 40 percent disabling; residuals of a left 
ankle sprain post operative with post traumatic degenerative 
change, rated as 20 percent disabling; fibromyalgia, rated as 
20 percent disabling; hysterectomy, rated as 50 percent 
disabling; and major depressive disorder, rated as 30 percent 
disabling.  She is also receiving a special monthly 
compensation for the anatomical loss of her uterus.  In 
February 2005, the veteran was awarded individual 
unemployability (TDIU) with an effective date of April 7, 
2003.  

The veteran underwent a VA examination of the joints in March 
2004.  The veteran reported that she has walked with a cane 
for over 20 years.  Initially she used the cane 
intermittently; however, in the last six to seven years she 
has had to use the cane daily.  The veteran stated that she 
uses the cane for her ankle and back discomfort.  The veteran 
reported that the pain in her back is always present and it 
is aggravated with prolonged sitting, standing or lying for 
greater than 10 to 15 minutes.  She stated that she had to 
discontinue her employment as a licensed massage therapist 
because of her back pain.  In addition to the chronic back 
pain, the veteran reported to the examiner that she also has 
numbness and tingling radiating in the right hip and down the 
leg.   The physician noted that her electromyography and 
physical exam was normal, although her symptoms suggest 
radiculopathy.  The veteran had tenderness on palpation at 
the lumbar spine and there was tenderness along the L4-5.  
The surrounding paravertebral muscles to the right were 
slightly tender on palpation as well.  The veteran had pain 
with straight leg raising at 30 degrees on the right but she 
was capable of straight leg raising to 90 degrees on the 
left.  In reference to the thoracolumbar spine, the veteran 
was capable of forward flexion to 10 degrees without pain and 
15 degrees with pain.  She started experiencing pain with 
backward extension at 15 degrees; however, she could extend 
to 20 degrees with pain of a greater intensity.  In regards 
to lateral flexion, the veteran could flex to 15 degrees with 
pain on the right and to about 20 degrees on the left with 
pain.  The veteran was capable of rising on her toes and on 
her heels without any pain, except for pain noted in the 
right hip.  The veteran's ankles had mild edema and there was 
some mild tenderness on palpation of the lateral aspect of 
the left ankle.  The dorsiflexion of the ankle was to about 
10 degrees and planter flexion was to about 15 degrees.  The 
eversion and inversion of the foot was significantly 
decreased and she could only invert and evert about 5 degrees 
both ways.  

In July 2003, the veteran underwent a VA examination for 
fibromyalgia.  The veteran told the examiner that activities 
that precipitate her fibromyalgia are everything, including 
sitting, standing, and washing dishes.  The veteran reported 
that she has burning and tingling in her back that start in 
her low back and spread up to her shoulders.  She complained 
of fatigue from activities of the prior day.  The veteran 
stated that she goes to the YMCA two to three times a week 
where she uses the treadmill for about 10 to 15 minutes on a 
level of 2-2.3 miles per hour and then she does some 
stretching in the swimming pool for half an hour.  She told 
the examiner that she sees her physician every three weeks 
for pain.  The examiner noted that the veteran was tender in 
most places that she was touched.  On examination, her right 
thigh was 74 centimeters around and her left thigh was 76 
centimeters around, which the examiner stated is consistent 
with radiculopathy from her back.  However, he noted that she 
had numerous electromyographies and other exams which failed 
to find any significant pathology.   

VA treatment records from May 2003 to July 2004 and private 
treatment records from November 2002 to March 2003 reveal 
numerous complaints of chronic pain.  The majority of the 
complaints were regarding chronic low back pain with 
radiation to the leg and pain from her osteoarthritis and 
fibromyalgia.  The veteran also sought treatment for tingling 
sensation of the right arm and numbness of the right leg, 
sleep disruption, fatigue, and depression.  A July 2003 
report on the veteran's functional limitations revealed that 
in an eight-hour work day the veteran could walk or stand one 
to four hours, but at her own pace and she could sit for 
three and a half to five hours, but at her own pace.  The 
physician determined that the veteran could lift up to 10 
pounds, but she could only perform that task occasionally 
during the workday.  The physician determined that the 
veteran could use her hands for repetitive simple grasping 
and fine manipulation; however, the veteran could not use her 
hands for repeated pushing or pulling.  The medical records 
show that in May 2004, a VA physician requested a motorized 
scooter for the veteran.  

In support of her claim, the veteran submitted a December 
2005 letter from a certified rehabilitation counselor in 
which the counselor stated that the veteran can walk short 
distances without the aid of a cane, however, she cannot 
traverse over uneven terrain or any distance without the use 
of a one or four-pronged cane.  The counselor noted that the 
veteran could maneuver steps if they are of reasonable grade, 
but she does so slowly and only with the use of a cane.  The 
veteran uses a motorized scooter to accomplish tasks outside 
of the home.  The counselor listed four areas of the 
veteran's home that required modification, which include four 
sets of steps/rails, a sidewalk and a walk-in shower.  

The veteran also submitted a letter dated in August 2005 from 
her treating physician, which stated he has treated the 
veteran for the past 10 years.  He reported that the veteran 
has suffered chronic pain for the last 25 years and the pain 
she suffers from osteoarthritis and fibromyalgia has 
precluded her from walking without a one or four-pronged cane 
for the past 20 years.  The physician also noted that the 
veteran has been unable to walk or stand for longer than 15 
minutes for the past five years. 

Upon a careful review of the pertinent medical records, the 
Board notes that the veteran has been shown to have 
limitation of motion of the back and left ankle on 
examination and the evidence of record has shown that the 
veteran is only able to ambulate with the regular assistance 
of a cane or a motor scooter.  As reported above, the private 
physician letter provided by the veteran asserts that the 
veteran was required to use a cane for the past twenty years 
and she has been unable to walk or stand for longer than 15 
minutes for the past five years.  Furthermore, VA provided 
the veteran with a motorized scooter for specific activities 
in conjunction with her limitation of motion with chronic 
pain of the back and left ankle.  The Board finds it 
compelling that there is no other medical evidence that 
directly conflicts with the opinion of the veteran's treating 
physician that the veteran's chronic pain from her service-
connected osteoarthritis and fibromyalgia preclude her from 
walking without the use of a one or four-pronged cane.  While 
the veteran may be able to ambulate a very short distance 
without the use of assistance according to the rehabilitation 
counselor, the evidence of record tends to show a necessity 
for regular and constant use of a wheelchair and a cane as a 
normal mode of locomotion.  Therefore, in resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
the veteran's service-connected disabilities preclude 
locomotion.  See 38 C.F.R. § 3.809(d).  Accordingly, the 
veteran is entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

As the Board has determined that the veteran is eligible for 
assistance under 38 U.S.C.A. § 2101(a) for specially adapted 
housing, the law precludes an award of special home 
adaptation grant under 38 U.S.C.A. § 2101(b).  Thus, the 
issue of special home adaptation must be denied.


ORDER

1.  Entitlement to specially adapted housing is granted. 

2.  Entitlement to special home adaption is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


